Error to the Circuit Court of Ottowa county.
It appearing to the court that an error crept into the judgment heretofore rendered in this cause at this term, it is ordered that said judgment be and the same is hereby set aside and vacated. And proceeding now to render such judgment as should have been rendered in this cause upon the record heretofore submitted, this court finds that there is error in the order and judgment of the circuit court in this to-wit: In enjoining the defendants below from setting fish nets and fishing in the navigable waters described in said order of injunction and removing fish therefrom, and so much of said judgment is hereby reversed. In all other respects said judgment of injunction is affirmed. It is further ordered that the costs in this court be paid, one-half by the plaintiffs in error, and one-half by the defendant in error, and this cause is remanded to the court of common pleas of Ottawa county for execution.